Citation Nr: 0201561
Decision Date: 02/15/02	Archive Date: 05/09/02

DOCKET NO. 98-08 562               DATE FEB 15, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2. Entitlement to service connection for an esophageal stricture.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active service from October 1979 to February 1981.

This matter comes before the Board of Veterans Appeals (BVA or
Board) on appeal from a November 1997 rating decision of the
Department of Veterans Affairs (VA) Regional Office in Detroit,
Michigan, (RO), which denied the benefits sought on appeal.

REMAND

The record reflects that the veteran was most recently scheduled
for a personal hearing before a Member of the Board at the RO
(travel Board hearing) on December 10, 2001. Prior to the hearing,
the veteran contacted the RO and indicated that she would be unable
to appear on the scheduled date, due to a family emergency. The
veteran requested through her representative that her hearing be
rescheduled. This is deemed a motion under Rule 704. The Board
finds that good cause exists for the failure to appear and for the
veteran's request for a change in the hearing date. 38 C.F.R.
20.704 (d) (2001).

Therefore, in order to give the veteran every consideration with
respect to the present appeal and to ensure due process, it is the
Board's opinion that further development of the case is necessary.
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a personal hearing before a
Member of the Board, at the RO, at the next available opportunity.

2 -

The purpose of this REMAND is to afford the veteran due process.
The Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. The appellant
has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

3 -



